Case 3:19-cr-00001-TJC-PDB Document 142 Filed 05/15/20 Page 1 of 2 PageID 3421



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


    UNITED STATES OF AMERICA

    vs.                                                  CASE NO. 3:19-cr-1-J-32PDB

    JOHN R. NETTLETON



                                         ORDER

          This case is before the Court on Defendant’s Unopposed Motion to Continue

    Sentencing (Doc. 141). The government does not oppose the Motion. Accordingly, it is

    now

          ORDERED:

          The Motion (Doc. 141) is GRANTED. Defendant’s sentencing scheduled for

    June 16, 2020 is rescheduled to August 13, 2020 at 9:30 a.m., 1 before the

    undersigned in Courtroom No. 10D, Tenth Floor, 300 North Hogan Street,

    Jacksonville, Florida.

          IF THE PARTIES WANT THE COURT TO CONSIDER ANY MOTION

    FOR DEPARTURE OR VARIANCE OR OTHER WRITTEN MATERIAL




          1
            The Court has reserved a full day for this sentencing hearing. Should
    the parties believe it will require more or less time to complete the sentencing
    hearing, they should contact the undersigned’s courtroom deputy, Marielena
    Diaz, at (904) 549-1303, as soon as possible to advise of their estimate of the
    length of time required for this hearing.
Case 3:19-cr-00001-TJC-PDB Document 142 Filed 05/15/20 Page 2 of 2 PageID 3422



    OTHER THAN THE PRE-SENTENCE INVESTIGATION REPORT, IT MUST

    BE SUBMITTED NO LATER THAN AUGUST 4, 2020.

          NOTE:    The parties are advised (and should advise their witnesses)

    that photo identification is required to enter the United States Courthouse.

    Although cell phones, laptop computers, and similar electronic devices

    generally are not permitted in the building, attorneys may bring those items

    with them upon presentation to Court Security Officers of proof of

    membership in The Florida Bar or an Order of special admission pro hac

    vice. Cell phones must be turned off while in the courtroom.

          DONE AND ORDERED in Jacksonville, Florida this 15th day of May, 2020.




                                                   TIMOTHY J. CORRIGAN
                                                   United States District Judge

    md
    Copies:

    Todd Gee (AUSA)
    Peter Marshall Nothstein (AUSA)
    Terence Lenamon, Esquire
    Colby Vokey, Esquire
    Daniel Schwarz, Esquire
    U.S. Probation
    U.S. Pretrial Services
    U.S. Marshals Service
    Defendant




                                          2
